                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

JAMES ROBINSON, on behalf of himself
and all others similarly situated,

       Plaintiff,                                          No. 1:19-cv-10749-FDS

               vs.                                   MOTION FOR AN AWARD OF
                                                ATTORNEYS’ FEES, REIMBURSEMENT
NATIONAL STUDENT                                 OF EXPENSES AND SERVICE AWARD
CLEARINGHOUSE,

       Defendant.


       NOW COMES Plaintiff and Representative of the Certified Class James Robinson, by his

undersigned counsel, and moves this Honorable Court for an award of attorneys’ fees and the

reimbursement of expenses incurred in the prosecution of this matter and for an individual

settlement and service award. In support of same, Plaintiff offers the accompanying Memorandum

of Law and the Declarations of James A. Francis, Stuart T. Rossman, and Benjamin Elga.

DATED: April 21, 2020                         Respectfully submitted,

                                              JAMES ROBINSON, by his attorneys,

                                              /s/Stuart T. Rossman
                                              Stuart T. Rossman, B.B.O. No. 430640
                                              NATIONAL CONSUMER LAW CENTER
                                              7 Winthrop Square, 4th Floor
                                              Boston, MA 02110
                                              Tel: (617) 542-8010
                                              srossman@nclc.org

                                              Joanna Darcus, B.B.O. No. 601146
                                              NATIONAL CONSUMER LAW CENTER
                                              1001 Connecticut Avenue NW, Suite 510
                                              Washington, DC 20036
                                              (202) 452-6252 tel.
                                              (202) 296-4062 fax
                                              jdarcus@nclc.org
Benjamin David Elga*
Brian James Shearer*
JUSTICE CATALYST LAW
81 Prospect Street
Brooklyn, NY 11201
518-732-6703
belga@justicecatalyst.org
brianshearer@justicecatalyst.org

James A. Francis*
John Soumilas*
Jordan M. Sartell*
FRANCIS MAILMAN SOUMILAS, P.C.
1600 Market Street, Suite 2510
Philadelphia, PA 19103
Tel: (215) 735-8600
Fax: (215) 940-8000
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com
jsartell@consumerlawfirm.com

*admitted pro hac vice
                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 21, 2020, he electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to all counsel of record.

                                              /s/ Stuart T. Rossman
                                              Stuart T. Rossman
